                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

    SHANE HARRINGTON, H & S CLUB
    OMAHA, INC., MELTECH, INC., and
    MIDWEST GIRLS CLUB,

                           Plaintiffs,                                           8:18CV383

           vs.
                                                                                   ORDER
    SUSAN STRONG, PETE RICKETTS,
    THERESA THIBODEAU, PATTY BROOKS,
    DOUG PETERSON, HOBERT RUPE,
    ROBERT BATT, JOHN BOLDUC, BRENDA
    KONFRST, JEAN STOTHERT, TODD
    SCHMADERER, KEN KANGER,
    MICHELLE BANG, COLENE HINCHY,
    PAUL KRATZ, AIMEE MELTON, CHRIS
    JERRAM, JOHN AND JANE DOE
    NEBRASKA STATE PATROL OFFICERS
    #1-#800, In Their Individual Capacities and
    Official Capacities as Employees of the State of
    Nebraska; THE CITY OF OMAHA
    NEBRASKA, JOHN DOE BUILDING
    INSPECTORS #1 AND #2, JOHN DOE
    OMAHA POLICE OFFICERS #1 - #10, In
    Their Individual Capacities and Official
    Capacities as Employees of the City of Omaha
    Nebraska; and JOHN AND JANE DOE
    OMAHA POLICE OFFICERS #1 - #900,

                           Defendants.

          This matter is before the Court on Plaintiffs’ Motion for Expedited Discovery (Filing No.
31). Plaintiffs request leave to conduct discovery before the parties have conferred as required by
Rule 26(f) of the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 26(d)(1)(“A party may not
seek discovery from any source before the parties have conferred as required by Rule 26(f), except
. . . when authorized by . . . by court order.”). Specifically, Plaintiffs request an Order requiring
the City of Omaha to produce copies of all body camera footage from the Omaha Police
Department taken on July 21, 2018, between 5:30 p.m. and 7:00 p.m., at or near the intersection
of 72nd and Dodge Streets and at or near 7301 Farnam Street.1 Plaintiffs assert they need this


1
  Plaintiffs initially also sought police reports related to Shane Harrington and Club Omaha from March 1, 2017,
through April 21, 2018, but withdrew this request in their reply brief after reviewing the representations in the
defendants’ brief. (Filing No. 35 at p. 2).
discovery to “obtain a preliminary injunction and oppose the motions to dismiss that Defendants
have promised to file.” (Filing No. 31-1 at p. 3).
       The Eighth Circuit has not expressly adopted a standard for considering motions for
expedited discovery, although courts generally use one of two standards. Dorrah v. United States,
282 F.R.D. 442, 445 (N.D. Iowa 2012). “Some courts apply a ‘good cause’ or ‘reasonableness’
standard, while others analyze a set of factors similar to those for obtaining a preliminary
injunction.” Oglala Sioux Tribe v. Van Hunnik, 298 F.R.D. 453, 455 (D. S.D. 2014). District
courts within the Eighth Circuit generally utilize the “good cause” standard. See, e.g., Strike 3
Holdings, LLC, v. Doe, No. CV 18-774, 2018 WL 4210202, at *2 (D. Minn. Sept. 4, 2018); Nilfisk,
Inc. v. Liss, 2017 WL 7370059, at *7 (D. Minn. June 15, 2017); Progressive Cas. Ins. Co. v.
F.D.I.C., 283 F.R.D. 556, 557 (N.D. Iowa 2012); Van Hunnik, 298 F.R.D. at 455. “To establish
good cause, the party seeking discovery must demonstrate that the need for expedited discovery,
in consideration of [the] administration of justice, outweighs prejudice to the responding party.”
Liss, 2017 WL 7370059, at *7 (internal quotation marks omitted). “A district court then will
“examine the entirety of the record to date and the reasonableness of the request [for expedited
discovery] in light of surrounding circumstances.” Id. (quoting Dorrah v. United States, 282
F.R.D. 442, 445 (N.D. Iowa 2012)). “[E]xpedited discovery may be appropriate when injunctive
relief is sought because of the expedited nature of injunctive proceedings.” Coram, Inc. v. Jesus,
No. 8:10CV37, 2010 WL 584000, *1 (D. Neb. Feb. 11, 2010).
       Under the circumstances, the Court finds good cause does not exist warranting early
discovery. Plaintiffs assert they need the body camera footage for the preliminary injunction
hearing. However, Plaintiffs have not yet requested a date for a preliminary injunction hearing,
and after review of Chief Judge Smith Camp’s order denying Plaintiffs’ request for a TRO, the
Court is not persuaded that the body camera footage will be necessary for the Court’s ruling. See
Filing No. 33. Moreover, according to Defendants, Mr. Harrington already produced a video of
the incidents and the requested body camera footage would be “basically the same footage from
another angle.” (Filing No. 34 at p. 4). Plaintiffs have also not demonstrated how the body camera
footage would be necessary to resist Defendants’ motions to dismiss, since courts must rule on
motions to dismiss “on the assumption that all the allegations in the complaint are true[.]” Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).



                                                 2
       In sum, although Plaintiffs’ request for body camera footage does not appear to be
particularly burdensome, there does not appear to be any pressing need for Plaintiffs to obtain that
discovery at this time. In general, a party has an obligation to preserve evidence when the party
knows or should have known that the evidence is relevant to future or current litigation. See
Stevenson v. Union Pac. R.R. Co., 354 F.3d 739, 746 (8th Cir. 2004). Defendants have an
obligation to preserve the body camera footage, in the event this case progresses beyond the
pleadings stages.
       For the foregoing reasons,


       IT IS ORDERED: Plaintiffs’ Motion for Expedited Discovery (Filing No. 31) is denied.



       Dated this 3rd day of October, 2018.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge




                                                 3
